    Case 17-31795       Doc 828       Filed 04/22/19 Entered 04/22/19 11:01:47                    Desc Main
                                       Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


In re                                                            Chapter 11

BESTWALL LLC,1                                                   Case No. 17-31795 (LTB)

                                Debtor.



                           NOTICE OF AGENDA OF MATTERS
                       SCHEDULED FOR HEARING ON APRIL 25, 2019

Time of Hearing:                  9:30 a.m. (prevailing Eastern Time)

Location of Hearing:              Courtroom of the Honorable Chief Judge Laura T. Beyer, United
                                  States Bankruptcy Court for the Western District of North Carolina,
                                  Charlotte Division, Courtroom 1-5, 401 West Trade Street,
                                  Charlotte, North Carolina 28202

                                     UNCONTESTED MATTERS

1.      Motion of the Debtor for an Order Authorizing Actions With Respect to Subleases
        [Docket No. 824] (the “Motion”).

        Status: The hearing on this matter is going forward.

        Objection Deadline: April 18, 2019.

        Related Documents: None to date.

        Objections Received: None to date.




1
        The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s prior address
        was 100 Peachtree Street, N.W., Atlanta, Georgia 30303. Subject to the Court granting the relief requested
        in the Motion, effective as of April 15, 2019, the Debtor’s address has been 133 Peachtree Street, N.W.,
        Atlanta, Georgia 30303.


NAI-1507122373
 Case 17-31795      Doc 828        Filed 04/22/19 Entered 04/22/19 11:01:47     Desc Main
                                    Document     Page 2 of 2


Dated: April 22, 2019                          Respectfully submitted,
       Charlotte, North Carolina
                                               /s/ Garland S. Cassada
                                               Garland S. Cassada (NC Bar No. 12352)
                                               David M. Schilli (NC Bar No. 17989)
                                               Andrew W.J. Tarr (NC Bar No. 31827)
                                               ROBINSON, BRADSHAW & HINSON, P.A.
                                               101 North Tryon Street, Suite 1900
                                               Charlotte, North Carolina 28246
                                               Telephone: (704) 377-2536
                                               Facsimile: (704) 378-4000
                                               E-mail:     gcassada@robinsonbradshaw.com
                                                           dschilli@robinsonbradshaw.com
                                                           atarr@robinsonbradshaw.com

                                               Gregory M. Gordon (TX Bar No. 08435300)
                                               JONES DAY
                                               2727 North Harwood Street, Suite 500
                                               Dallas, Texas 75201
                                               Telephone: (214) 220-3939
                                               Facsimile: (214) 969-5100
                                               E-mail:    gmgordon@jonesday.com
                                               (Admitted pro hac vice)

                                               Jeffrey B. Ellman (GA Bar No. 141828)
                                               Brad B. Erens (IL Bar No. 06206864)
                                               JONES DAY
                                               1420 Peachtree Street, N.E., Suite 800
                                               Atlanta, Georgia 30309
                                               Telephone: (404) 581-3939
                                               Facsimile: (404) 581-8330
                                               E-mail:     jbellman@jonesday.com
                                                           bberens@ jonesday.com
                                               (Admitted pro hac vice)

                                               ATTORNEYS FOR DEBTOR AND DEBTOR
                                               IN POSSESSION




                                              -2-
NAI-1507122373
